Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 23, 2020.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-2, 5-8, 11-12, 17-22, and 25-29 are currently pending and have been examined.  Claims 1-2, 5-8, 11-12, and 19-22 have been amended.  Claims 13-16 and 23 have been canceled.  Claims 25-29 are newly added.
The previous rejection of claims 13-16 and 23 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 1-2, 5-8, 11-12, and 17-22 under 35 USC 103 have been withdrawn.



	
Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 13-16 and 23 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-2, 5-8, 11-12, and 17-22 under 35 USC 103 have been withdrawn in view of Applicants’ amendments.
Applicants’ arguments have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein the computing system is configured to the purchase order per the member profile.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this portion of claim 29 as reciting “wherein the computing system is configured to generate the purchase order per the member profile.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0285816 A1 to Schmid et al. (hereinafter “Schmid”), in view of US 2013/0311324 A1 to Stoll et al. (hereinafter “Stoll”), and further in view of US 6,078,886 to Dragosh et al. (hereinafter “Dragosh”).
Claim 25:  Schmid discloses “[t]echniques for automated determination of form responses” in which “a commerce intermediary server may be operative to receive a messaging package from a messaging endpoint at a messaging service; perform a natural language processing of the messaging package to determine a response message predicted to correspond to the messaging package; determine an administrator account assigned to respond to the messaging package; and transmit a form response package to an administrator messaging endpoint for the administrator account.”  (See Schmid, at least Abstract).  Schmid further discloses a computing system (See Schmid, at least FIGs. 1 and 18-20 and associated text).  Schmid further discloses:
receive, from a fulfillment device, a natural language request of a customer…(See Schmid, at least para. [0127], consumer portal receives a messaging package comprising a user message from the user of a client device directed to a business entity; message may be a query, a request, or a directive to the business; para. [0128], consumer ;
determine, based on the text, that an intent of the natural language request is to purchase one or more goods (See Schmid, at least para. [0128], consumer portal performs a natural language processing of the messaging package using a natural language processor; para. [0138], natural language processor determines one or more intent keywords and one or more parameters that define details of a user’s requested intent; if a user’s intent is to order a product, the parameters may define the product to be ordered; para. [0139], natural language processor returns a confidence associated with each of the intent keywords);
determine, based on the text, a confidence level of the determined intent (See Schmid, at least para. [0138], natural language processor determines one or more intent keywords and one or more parameters that define details of a user’s requested intent; if a user’s intent is to order a product, the parameters may define the product to be ordered; para. [0139], natural language processor returns a confidence associated with each of the intent keywords);
Schmid does not expressly disclose a database system storing member profiles for customers; obtain a member profile for the customer from the database system; in response to the confidence level of the determined intent not satisfying a threshold level, receive an augmented request; and generate a purchase order for the one or more goods of the natural language request per the augmented request and the member profile for the customer; in response to the confidence level of the determined intent satisfying the threshold level, generate the purchase order for the one or more goods of the natural language request per the determined intent and the member profile for the customer; and complete the purchase of the one or more goods of the purchase order.
However, Stoll discloses “a method for enabling clickless purchasing.”  (See Stoll, at least Abstract).  Stoll further discloses that a “server system detects commercial intent from a user” and “determines a product relevant to the commercial intent.”  (See Stoll, at least Abstract).  Stoll further discloses that the user can send a message “through the online commerce website, over email, by text message (SMS), by voice mail, through a social networking service (such as Facebook or Twitter), or any other communication method.”  (See Stoll, at least para. [0032]).  Stoll further discloses a database system storing member profiles for customers (See Stoll, at least para. [0122], user profile database storing information related to user of the server system).  Stoll further discloses: 
obtain a member profile for the customer from the database system (See Stoll, at least para. [0122], user profile database storing information related to user of the server system; para. [0085], server system determines user based on email address or PIN number recommendation code matched against user ID information in user profile);
in response to the confidence level of the determined intent not satisfying a threshold level (See Stoll, at least para. [0035], user sends message to the server system with the request “I’d like to buy some black formal men’s shoes for less than $200); user is requesting recommendations; para. [0040], server system sends a recommendation message to the user; may include a sale price for a product that will expire after a certain amount of time, i.e., the system is waiting for the user to confirm that the user wants the product),
receive an augmented request (See Stoll, at least para. [0042], server system receives a response and determines if user desires to purchase the recommended product); and
generate a purchase order for the one or more goods of the natural language request per the augmented request and the member profile for the customer (See Stoll, at least para. [0042], server system receives a response and determines if user desires to purchase the recommended product because user has included words like “Buy”, “Yes”, or “Purchase”; para. [0043], user’s profile includes information detailing user’s default method of payment that is to be used);
in response to the confidence level of the determined intent satisfying the threshold level, generate the purchase order for the one or more goods of the natural language request per the determined intent and the member profile for the customer (See Stoll, at least para. [0055], of ; and
complete the purchase of the one or more goods of the purchase order (See Stoll, at least para. [0044], server system purchases the recommended product on behalf of the user; para. [0055], of server system receives an indication from a user that the user intends to purchase a pair of running shoes for between $85 and $150 in men’s size 12 in red, server system determines whether any product or recommendation matches those specifications; if a pair of red running shoes in size 12 in men’s sizes for between $85 and $150 is found, server system then purchases the shoes for the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language processing system and method of Schmid the ability of a database system storing member profiles for customers; obtain a member profile for the customer from the database system; in response to the confidence level of the determined intent not satisfying a threshold level, receive an augmented request; and generate a purchase order for the one or more goods of the natural language request per the augmented request and the member profile for the customer; in response to the confidence level of the determined intent satisfying the threshold level, generate the purchase order for the one or more goods of the natural language request per the determined intent and the member profile for the customer; and complete the purchase of the one or more goods of the purchase order as disclosed by Stoll since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reduce “the extra time and inconvenience of filling out online forms…to improve the convenience associated with the user experience of purchasing goods and services online.”  (See Stoll, at least para. [0005]).
Neither Schmid nor Stoll expressly discloses wherein the natural language request of the customer comprises a digitized spoken request of the customer; and generate a transcription of the digitized spoken request that includes text representative of the digitized spoken request.
However, Dragosh discloses a “system and method of operating an automatic speech recognition service…where the ASR server receives a grammar from the client, receives information representing speech from the client, performs speech recognition, and returns information based upon the recognized speech to the client.”  (See Dragosh, at least Abstract).  Dragosh further discloses wherein the natural language request of the customer comprises a digitized spoken request of the customer (See Dragosh, at least col. 6, lines 29-50, input from the microphone is digitized and then passed along to the ASR client; ASR client then transmits streaming digitized audio to ASR server, i.e., ASR server receives digitized audio; col. 7, lines 14-30, speaker is prompted to speak the pizza order and, once speaking begins, ASR client sends digitized streaming audio to ASR server); and generate a transcription of the digitized spoken request that includes text representative of the digitized spoken request (See Dragosh, at least col. 6, lines 51-60, 1ASR server performs speech recognition on the streaming digitized audio as the audio is received from the ASR client using known recognition algorithms; ASR server returns text to the ASR client; col. 7, lines 14-30, ASR client sends digitized streaming audio to ASR server including that she wants to order a “large pizza with sausage and pepperoni”; ASR server will return the first word as text “large” as the rest of the order is being spoken; ultimately, ASR server returns the final recognized text for the order, “large pizza with sausage, pepperoni” to the ASR client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language processing system and method of Schmid and the clickless purchasing system and method of Stoll the ability wherein the natural language request of the customer comprises a digitized spoken request of the customer; and generate a transcription of the digitized spoken request that includes text representative of the digitized spoken request as disclosed by Dragosh since the claimed invention 
Claim 27:  The combination of Schmid and Stoll and Dragosh discloses all the limitations of claim 25 discussed above.  
Schmid further discloses generate a response indicative of fulfillment per the determined intent (See Schmid, at least para. [0082], business order confirmation message corresponds to a message that is generated automatically by the commerce entity in response to the received order); and send the response to the customer via the fulfillment device (See Schmid, at least para. [0101], message package comprising an order response message is transmitted to the user account).
Claim 28:  The combination of Schmid and Stoll and Dragosh discloses all the limitations of claim 25 discussed above.  
Schmid does not expressly disclose wherein the computing system is further configured to generate the purchase order per the member profile for the customer by selecting the one or more goods based on preferences of the customer that are stored in the member profile for the customer.
However, Stoll discloses wherein the computing system is further configured to generate the purchase order per the member profile for the customer by selecting the one or more goods based on preferences of the customer that are stored in the member profile for the customer (See Stoll, at least para. [0062], server system purchases products on behalf of the first user when the recommending second user is in the first user’s social circle; server system determines that an mp3 player recommend by user Bob matches user Alice’s stored indication of purchasing intent; server system then determines that Alice’s user profile includes trust information for Bob; server system then determines whether stored value representing Alice’s trust for Bob exceeds a predetermined level of trust; if so, the server system purchases the recommended mp3 player on Alice’s behalf).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Schmid-Stoll-Dragosh the ability wherein the computing system is further  configured to generate the purchase order per the member profile for the customer by selecting the one or more goods based on preferences of the customer that are stored in the member profile for the customer as further disclosed by Stoll since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reduce .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Stoll and further in view of Dragosh as applied to claim 25 above, and further in view of US 9,626,703 B2 to Kennewick, Sr. (hereinafter “Kennewick”).
The combination of Schmid and Stoll and Dragosh discloses all the limitations of claim 25 discussed above.  
Neither Schmid nor Stoll nor Dragosh expressly discloses wherein the computing system is further configured to the purchase order per the member profile for the customer by selecting the one or more goods based on goods that the member profile for the customer indicates were previously purchased by the customer.
However, Kennewick discloses a “system for facilitating voice commerce.”  (See Kennewick, at least Abstract).  Kennewick further discloses a “user input comprising a natural language utterance related to a product or service to be purchased may be received.  A first product or service that is to be purchased may be determined based on the utterance.”  (See Kennewick, at least Abstract).  Kennewick further discloses wherein the computing system is further configured to the purchase order per the member profile for the customer by selecting the one or more goods based on goods that the member profile for the customer indicates were previously purchased by the customer (See Kennewick, at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language processing system and method of Schmid and the clickless purchasing system and method of Stoll and the automatic speech recognition service of Dragosh the ability wherein the computing system is further configured to the purchase order per the member profile for the customer by selecting the one or more goods based on goods that the member profile for the customer indicates were previously purchased by the customer as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a “one-click” purchase option that does not require the user to browse a website to locate products or services.  (See Kennewick, at least col. 1, lines 38-64).



Allowable Subject Matter
Claims 1-2, 5-8, 11-12, and 17-22 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625